NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30218

              Plaintiff - Appellee,              D.C. No. 1:12-cr-00093-WFN-1

 v.
                                                 MEMORANDUM*
MATTHEW HUTCHESON,

              Defendant - Appellant.


                 Appeal from the United States District Court
                           for the District of Idaho
             Wm. Fremming Nielsen, Senior District Judge, Presiding

                        Argued and Submitted May 7, 2015
                               Seattle, Washington

Before: GOULD and CHRISTEN, Circuit Judges and BLOCK,** Senior District
Judge.

      Matthew Hutcheson appeals his jury conviction for and sentence on

seventeen counts of wire fraud in violation of 18 U.S.C. § 1343. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      First, Hutcheson argues that the district court erred by excluding

documentary evidence of “irrevocable trust receipts” or “ITRs,” which Hutcheson

characterizes as “plan assets” that replaced the money he removed from retirement

accounts for which he was trustee. Hutcheson contends that the ITRs show that he

lacked the intent to defraud the retirement plans because liquid plan assets were

simply replaced with temporarily illiquid assets (the ITRs). We disagree. The

district court did not abuse its discretion by finding that the ITRs were “somewhat

akin to an insurance coverage of some type” and excludable on that basis as

irrelevant, “intent to repay” evidence. See United States v. Oren, 893 F.2d 1057,

1062–63 (9th Cir. 1990); United States v. Benny, 786 F.2d 1410, 1417 (9th Cir.

1986).

      Second, Hutcheson argues that there was insufficient evidence to support his

wire fraud convictions. Viewing the evidence in the light most favorable to the

government, a rational trier of fact could have found the elements of wire fraud

beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979). There

is abundant evidence in the record to support his convictions on all counts,

including not only his personal use of investors’ funds to buy or improve his own

property, but also a range of conduct from forged documents and fabricated




                                          2
account balance statements to witness testimony regarding Hutcheson’s misleading

statements about plan participants’ inability to withdraw funds.

      Third, Hutcheson argues that his 210-month sentence is substantively

unreasonable. We reject this contention. The total circumstances include, for

example, (1) the large number of vulnerable victims whose retirement funds were

taken; (2) the contrast between Hutcheson’s former reputation as a retirement plan

innovator and his simultaneous looting of funds from such plans for personal use;

(3) the back-dating of the ITRs while Hutcheson was under indictment; and (4)

Hutcheson’s attempt to undermine the integrity of the trial process by publishing a

letter in a newspaper that threatened significant economic harm to the citizens of

Idaho if he were convicted. We conclude that Hutcheson’s sentence was

substantively reasonable. United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008).

      AFFIRMED.




                                         3